DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 07/31/2020. Applicant’s claims 1-20 are pending and currently examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/31/2020 is being considered by the examiner.

Claim Objections
Claims 3, 4, 5, 8, 12, 13, 19, and 20 are objected to because of the following informalities: 
As for Claim 3 “… among the debounce levels associated with the set of diagnostic events,” the debounce levels would be better understood as the maximum debounce levels to clarify antecedent basis.
As for Claims 4, 5, 12, 13, 19, and 20 “… the set of maximum debounce level divided by…,” debounce level appears to be a typo and should be debounce levels for clarity.
As for Claim 8 “… storing, in memory, the first RQ variable…,” storing, in memory would be better understood as storing, in a memory to clarify antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the current operation cycle" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitations "the maximum debounce level" in line 1 of the claim, and “the highest debounce level” in lines 1 and 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first operation cycle" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the second operation cycle" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the current operation cycle" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. Claim 1’s rejection will be analyzed and explained below using the two-step method established in MPEP 2106.
101 Analysis – Step 1
	Claim 1 is directed to a system for evaluating robustness of vehicle diagnostics and monitoring. Therefore, claim 1 is within at least one of the four statutory categories (machine).
101 Analysis – Step 2A, Prong 1
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite abstract ideas (emphasized below) and can be taken as representative for the remainder of the 101 rejection. 

Claim 1 recites:
A system for evaluating robustness of vehicle diagnostics and monitoring, the system comprising:
a memory; a communication interface; and an electronic processor coupled to the memory and the communication interface, the electronic processor configured to 
access diagnostic event data of a vehicle system, 
determine a robustness quotient (RQ) variable for the current operation cycle, the RQ variable based on a set of maximum debounce levels included in the diagnostic event data and a failure threshold, 
store, in the memory, the RQ variable as RQ data at an end of the current operation cycle, 
transmit, via the communication interface, the RQ data for an external robustness evaluation, and 
receive, via the communication interface, an update to the failure threshold based on the external robustness evaluation.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “access diagnostic event data of a vehicle system; determine a robustness quotient (RQ) variable for the current operation cycle, the RQ variable based on a set of maximum debounce levels included in the diagnostic event data and a failure threshold; RQ variable as RQ data at an end of the current operation cycle; RQ data for an external robustness evaluation; an update to the failure threshold based on the external robustness evaluation…” in the context of this claim encompasses a person looking at vehicle diagnostic data collected, performing mathematical calculations to determine a representative robustness variable, and making a judgement based on the data and calculations on whether to update the failure threshold of a diagnostic. Accordingly, the claim recites at least one abstract idea.
	101 Analysis – Step 2A, Prong Two
Regarding Prong two of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A system for evaluating robustness of vehicle diagnostics and monitoring, the system comprising:
-	a memory; a communication interface; and an electronic processor coupled to the memory and the communication interface, the electronic processor configured to 
-	access diagnostic event data of a vehicle system, 
-	determine a robustness quotient (RQ) variable for the current operation cycle, the RQ variable based on a set of maximum debounce levels included in the diagnostic event data and a failure threshold, 
-	store, in the memory, the RQ variable as RQ data at an end of the current operation cycle, 
-	transmit, via the communication interface, the RQ data for an external robustness evaluation, and 
-	receive, via the communication interface, an update to the failure threshold based on the external robustness evaluation.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of, “a memory; a communication interface; and an electronic processor coupled to the memory and the communication interface, the electronic processor configured to…”  “store, in the memory, the RQ variable as RQ data,…” “transmit, via the communication interface,…” and “receive, via the communication interface…,” the examiner submits that these limitations are insignificant extra-solution activities that merely using a computer (electronic processor, memory, communication interface) to perform the storing, transmitting, and receiving. The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements, as discussed above with respect to integration of the abstract idea into a practical application, that amount to more than mere instructions to apply the exception using generic computer components. These mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See at least MPEP 2106.05(d)(II), and the cases cited therein, including: 
Receiving or transmitting data over a network Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). 
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
These amount to well-understood, routine, and conventional functions when it is claimed in a merely generic manner (as it is here). Hence, the claim is not patent eligible.
Dependent claim(s) 2-7 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application, and instead merely narrow the claimed abstract ideas and insignificant extra-solution activity (“wherein the diagnostic event data includes…” “wherein the RQ variable is…” “wherein the electronic processor is configured to transmit the RQ data…in response to…” and “wherein the update is further based on…”). Therefore, dependent claims 2-7 are not patent eligible under the same rationale as provided for in the rejection of claim 1.
Independent claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. Claim 8’s rejection will be analyzed and explained below using the two-step method established in MPEP 2106.
101 Analysis – Step 1
	Claim 8 is directed to a method for evaluating robustness of vehicle diagnostics and monitoring. Therefore, claim 8 is within at least one of the four statutory categories (method).
101 Analysis – Step 2A, Prong 1
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 8 includes limitations that recite abstract ideas (emphasized below) and can be taken as representative for the remainder of the 101 rejection. 

Claim 8 recites:
A method for evaluating robustness of vehicle diagnostics and monitoring, the method comprising:
accessing diagnostic event data of a vehicle system; 
determining, with an electronic processor, a first robustness quotient (RQ) variable based on a set of maximum debounce levels included in the diagnostic event data and a failure threshold;
storing, in memory, the first RQ variable as a first data entry in a RQ data log at an end of the first operation cycle;
transmitting the RQ data log for an external robustness evaluation;
receiving, via a communication interface, an update to the failure threshold based on the external robustness evaluation;

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “accessing diagnostic event data of a vehicle system; determining… a first robustness quotient (RQ) variable based on a set of maximum debounce levels included in the diagnostic event data and a failure threshold; the first RQ variable as a first data entry in a RQ data log at an end of the first operation cycle; RQ data log for an external robustness evaluation; and update to the failure threshold based on the external robustness evaluation. ” in the context of this claim encompasses a person looking at vehicle diagnostic data collected, performing mathematical calculations to determine a representative robustness variable, and making a judgement based on the data and calculations on whether to update the failure threshold of a diagnostic. Accordingly, the claim recites at least one abstract idea.
	101 Analysis – Step 2A, Prong Two
Regarding Prong two of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A method for evaluating robustness of vehicle diagnostics and monitoring, the method comprising:
accessing diagnostic event data of a vehicle system; 
determining, with an electronic processor, a first robustness quotient (RQ) variable based on a set of maximum debounce levels included in the diagnostic event data and a failure threshold;
storing, in memory, the first RQ variable as a first data entry in a RQ data log at an end of the first operation cycle;
transmitting the RQ data log for an external robustness evaluation;
receiving, via a communication interface, an update to the failure threshold based on the external robustness evaluation;

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of, “…with an electronic processor…”  “storing, in memory, the first RQ variable as a first data entry in a RQ data log…” “transmitting the RQ data log…” and “receiving, via a communication interface…” the examiner submits that these limitations are insignificant extra-solution activities. The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 8 does not include additional elements, as discussed above with respect to integration of the abstract idea into a practical application, that amount to more than mere instructions to apply the exception using generic computer components. These mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See at least MPEP 2106.05(d)(II), and the cases cited therein, including: 
Receiving or transmitting data over a network Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). 
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
These amount to well-understood, routine, and conventional functions when it is claimed in a merely generic manner (as it is here). Hence, the claim is not patent eligible.
Dependent claim(s) 9-14 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application, and instead merely narrow the claimed abstract ideas and insignificant extra-solution activity (“accessing subsequent diagnostic data… determining a second RQ variable… storing the second RQ variable” “detecting, with a diagnostic monitor of the vehicle system, a set of diagnostic events… generating the diagnostic event data” “wherein determining the first RQ variable includes…” and “wherein storing the first RQ variable…includes…”). Therefore, dependent claims 9-14 are not patent eligible under the same rationale as provided for in the rejection of claim 8.
Independent claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. Claim 15’s rejection will be analyzed and explained below using the two-step method established in MPEP 2106.
101 Analysis – Step 1
	Claim 15 is directed to a non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions. Therefore, claim 15 is within at least one of the four statutory categories (manufacture).
101 Analysis – Step 2A, Prong 1
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 15 includes limitations that recite abstract ideas (emphasized below) and can be taken as representative for the remainder of the 101 rejection. 

Claim 15 recites:
A non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising:
accessing diagnostic event data of a vehicle system; 
determining a robustness quotient (RQ) variable, the RQ variable based on a set of maximum debounce levels included in the diagnostic event data and a failure threshold;
storing the RQ variable as RQ data at an end of the current operation cycle;
transmitting the RQ data for an external robustness evaluation;
receiving an update to the failure threshold based on the external robustness evaluation; and updating the failure threshold based on the update.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “accessing diagnostic event data of a vehicle system; determining a robustness quotient (RQ) variable, the RQ variable based on a set of maximum debounce levels included in the diagnostic event data and a failure threshold; RQ variable as RQ data at an end of the current operation cycle; RQ data for an external robustness evaluation; update to the failure threshold based on the external robustness evaluation; and updating the failure threshold based on the update.” in the context of this claim encompasses a person looking at vehicle diagnostic data collected, performing mathematical calculations to determine a representative robustness variable, and making a judgement based on the data and calculations on whether to update the failure threshold of a diagnostic. Accordingly, the claim recites at least one abstract idea.
	101 Analysis – Step 2A, Prong Two
Regarding Prong two of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising:
accessing diagnostic event data of a vehicle system; 
determining a robustness quotient (RQ) variable, the RQ variable based on a set of maximum debounce levels included in the diagnostic event data and a failure threshold;
storing the RQ variable as RQ data at an end of the current operation cycle;
transmitting the RQ data for an external robustness evaluation;
receiving an update to the failure threshold based on the external robustness evaluation; and updating the failure threshold based on the update.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of, “a non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions…”  “storing the RQ variable as RQ data…” “transmitting the RQ data…” and “receiving an update to the failure threshold…” the examiner submits that these limitations are insignificant extra-solution activities. The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 15 does not include additional elements, as discussed above with respect to integration of the abstract idea into a practical application, that amount to more than mere instructions to apply the exception using generic computer components. These mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See at least MPEP 2106.05(d)(II), and the cases cited therein, including: 
Receiving or transmitting data over a network Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). 
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
These amount to well-understood, routine, and conventional functions when it is claimed in a merely generic manner (as it is here). Hence, the claim is not patent eligible.
Dependent claim(s) 16-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application, and instead merely narrow the claimed abstract ideas and insignificant extra-solution activity (“detecting, with at least one diagnostic monitor, a set of diagnostic events… debouncing, with a debounce function… generating the diagnostic event data” “wherein debouncing the set of diagnostic events includes…” “wherein generating the diagnostic event data of the vehicle system includes…” and “wherein determining the RQ variable includes…”). Therefore, dependent claims 16-20 are not patent eligible under the same rationale as provided for in the rejection of claim 15.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT 514969 A2 “Cerna” in view of US 20170123784 “Zymeri” and further in view of US 20180321669 “Haas”.
A per claim 1, Cerna discloses a system for evaluating robustness of vehicle diagnostics and monitoring, the system comprising: (see at least [Abstract] The invention relates to a method for assessing the robustness of at least one diagnostic function, in particular for on-board diagnostics in a vehicle.)
Access diagnostic event data of a vehicle system; (see at least [Claim 1] A method for assessing the robustness of at least one diagnostic function, in particular for on-board diagnostics in a vehicle… and see [Description Par. 13] By developing robustness metrics resulting from empirical measurement data, it is possible to identify critical areas.)
Determine a robustness quotient (RQ) variable for the current operation cycle, the RQ variable based on a set of maximum debounce levels included in the diagnostic event data and a failure threshold; (see at least [Description Par. 22] The robustness index Rz is calculated as follows: From the discretely sampled feature value eQ of a monitored feature at the position n, the difference to the corresponding error threshold value gQpos or gQneg is calculated, which is designated here as the raw gap r0. This raw distance r0 is advantageously limited downwards by 0 with rmax_Pos and rmax_neg, respectively, which results in the values η. The distance rmax pos or rmax_neg from a defined error threshold value gQp0s or gQneg is calculated from the difference between the error threshold value gQp0s or gQneg and the normal value eQ0, which occurs in the ideal case… and see [Description Par. 22] The robustness index Rz is now the sum of the values η between the currently considered measurement row position n and the end of the debounce time n + N0, with the rebound time N0, and is standardized with the maximum area resulting from the product of maximum distance rmax and debounce time N0.)
Cerna discloses automatically optimizing the reliability of diagnostic functions, which would include an update to the failure threshold based on the external robustness evaluation; (see at least [Description Final Paragraph] By using robustness measures, it is possible to automatically optimize the reliability of diagnostic functions and quantify them from error entry or debounce function. These robustness codes Rz and RD can be used for the following problems: For the optimization of labels, such as switch-on conditions, duration of complete error debouncing, etc.: By means of statistical experimental design, different influencing parameters can be optimized taking into account predetermined robustness parameters in the context of the application of diagnostic functions. • For identification and targeted investigation of critical operating conditions and driving maneuvers. These can easily be found in measurements by low values of the robustness index. • Based on statistical design of experiments (DoE) and offline optimization or HIL (Hardware in the Loop) / MIL (Model in the Loop) coupling, the tradeoff between robustness and performance (IUPR - In UsePerformance Ratio) can be determined using the calculated robustness metrics, for example, by maximizing robustness in compliance with the legal IUPR and the running of the diagnostic in the demo cycle. The diagnostic error thresholds are usually given due to the legally required sensitivity of the OBD (On Board Diagnostic) for faulty systems. Adjustment parameters for optimization of robustness and IUPR are therefore generally release conditions E and rebound times.) However, Cerna does not explicitly use the language “an update to the failure threshold.” 
In the interest of clarity, Haas teaches receive, via the communication interface, an update to the failure threshold based on the external robustness evaluation; (see at least [0015] The portion of the second data which is transferred from the monitoring unit to the function unit (for example, questions) is advantageously the same data which are transferred as the portion of the first data from the monitoring unit to the function unit, and the monitoring unit is informed by the function unit, before, together with, or after the portion of the second data, which is transferred from the function unit to the monitoring unit (for example, answers), that it is an exchange of second data, in order to adjust the threshold value accordingly, or the function unit adjusts the threshold value via the data connection itself… and see [0022] The threshold value may preferably only be increased in the event of intentionally incorrectly transmitted data and reduced in the event of correctly sent data, independently of the error counter change.)
From the rationale of Haas (see at least [0013] The threshold value may be changed in particular by the function unit and/or by the monitoring unit. The function unit may preferably change or specify the threshold value in the monitoring unit within a predefined framework, (for example, to the value 3, 4, 5). For this purpose, error counter and threshold value, which are each stored in particular in the monitoring unit, may be read out in particular by the function unit, in particular via an SPI or MSC connection.) it would have been obvious to one of ordinary skill in the art before the effective filing date of instant application, that sensor diagnostic units particularly store threshold values and that threshold value may be changed in particular by the function unit and/or by the monitoring unit for the purpose of improved diagnostic analysis.
Cerna does not explicitly teach the system comprising: a memory; a communication interface; and an electronic processor coupled to the memory and the communication interface, the electronic processor configured to…
However, Zymeri teaches the system comprising: a memory; a communication interface; and an electronic processor coupled to the memory and the communication interface, the electronic processor configured to… (see at least [0006] The present invention provides a method for the robust updating of firmware of a vehicle via an air interface, a corresponding device, a corresponding computer program, and a corresponding storage medium.)
	From the rationale of Zymeri (see at least [0007] An advantage of an example embodiment of the present invention lies in the increasing of the robustness of an over-the-air update of software (FW) and in particular firmware (FW), so that problems are avoided in practical use for the original equipment manufacturer (OEM) and end customers…), it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that performing the method of Cerna on a generic computer system as claimed would be beneficial to increase accuracy of data and the robustness of updates to the OEM’s vehicle system to avoid issues in practical use of the method.
	Cerna teaches RQ variable as RQ data and using RQ data for an external robustness evaluation, [see at least Description Par. 22 and Final Paragraph] but does not explicitly teach store, in the memory, the… variable as… data at an end of the current operation cycle, transmit, via the communication interface, the … data for an … evaluation, and receive, via the communication interface, an update … based on the … evaluation.
	However, Zymeri teaches store, in the memory, the… variable as… data at an end of the current operation cycle, (see at least [0052] Connection module 31 here includes an autonomous interaction with backend 20 and a recognition and evaluation of the last known vehicle states, as well as an autonomous execution of a requested download or upload and a robust handling of a connection via air interface 29. Data management module 32 includes an autonomous Storage and granting of access, as well as a reserving and releasing of storage space as a function of coordination layer 33.) and teaches transmit, via the communication interface, the … data for an external … evaluation, and receive, via the communication interface, an update … based on the external … evaluation. (see at least [0022] The technical data handling on the part of backend 20 is separated in a vehicle content management unit 28 that links the various versions and variants of data states to vehicle 10. Also separated is the update logic unit including campaign management, implemented both as vehicle update server 24 in backend 20 and as vehicle update client 14 in vehicle 10… and see [0031] Vehicle content management unit 28 is responsible, at backend 20, for mapping the content, compressing it for transmission if necessary, and packeting it for use regarding Software updates. The management unit receives the data and content from data management unit 27, and this unit stores the data and content in a uniform manner.)
From the rationale of Zymeri (see at least [0007] The vehicle, which as a rule is in itself intact, here receives an FW or otherwise SW update in order to expand the functional scope or to remove errors…), it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that allowing for over the air software updates on a vehicle’s computer system as claimed, would be beneficial to expand the functional scope and remove errors.
As per claim 2, Cerna teaches wherein the diagnostic event data includes a set of diagnostic events and a debounce level for each diagnostic event included in the set of diagnostic events. (see at least [Description Final Paragraph] By using robustness measures, it is possible to automatically optimize the reliability of diagnostic functions and quantify them from error entry or debounce function.)
As per claim 3, Cerna teaches wherein the maximum debounce level is the highest debounce level among the debounce levels associated with the set of diagnostic events. (see at least [Description Final Paragraph] A very common type of debouncing is the criterion that an error threshold must be continuous for a certain time. One known method of assessing the robustness of a diagnostic function is based on analysis of the maximum duration of continuously exceeding a defined threshold within a measurement.)
As per claim 6, Cerna teaches external robustness evaluation (see at least [Description Par. 16] The following cases are distinguished: Monitoring against a positive error threshold violation and monitoring against a negative error threshold violation. In this case, positive threshold value overflows are understood as cases in which the feature values are greater than the determined positive threshold value. In this context, negative error threshold overruns are understood as cases in which the feature values are smaller than the determined negative threshold value. 1) Robustness evaluation of a debounced diagnostic function with reset of the emergency counter.)
Cerna does not explicitly teach wherein the electronic processor is configured to transmit the RQ data… in response to receiving a request for the RQ data.
However, Zymeri teaches wherein the electronic processor is configured to transmit the RQ data… in response to receiving a request for the RQ data. (see at least [0022] The technical data handling on the part of backend 20 is separated in a vehicle content management unit 28 that links the various versions and variants of data states to vehicle 10. Also separated is the update logic unit including campaign management, implemented both as vehicle update server 24 in backend 20 and as vehicle update client 14 in vehicle 10.)
From the rationale of Zymeri (see at least [0007] The vehicle, which as a rule is in itself intact, here receives an FW or otherwise SW update in order to expand the functional scope or to remove errors…), it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that allowing for over the air software updates on a vehicle’s computer system as claimed, would be beneficial to expand the functional scope and remove errors.
As per claim 7, Cerna does not explicitly teach wherein the update is further based on at least one selected from a group consisting of secondary source data and additional data associated with at least one other vehicle.
However, Zymeri teaches wherein the update is further based on at least one selected from a group consisting of secondary source data and additional data associated with at least one other vehicle (See at least [0070-0071] Through connection module 31 of a vehicle 10, the backend Subsystem obtains additional reporting information about each defined update step of the vehicle for a relevant campaign, alongside information about called backend interfaces. Based on the information available to backend 20 about interface calls, as well as reporting information from vehicles 10 relating to a campaign, backend 20 carries out actual-target comparisons of these available reporting values with the threshold values defined in the relevant campaign, and if warranted brings about control actions (pause, stop, continue campaign) at the other vehicles 10 for which the relevant update is still pending or is just being carried out. Through the interplay of the backend and vehicle subsystems, robustness is increased, in that from results of each update step of a specified number of vehicles 10, a robust and correct execution of an update is inferred, and errored or false updates are avoided for future vehicles 10… Based on the analysis of reporting information, those responsible for campaign and updates can even improve an update campaign and roll it out again.)
From the rationale of Zymeri (see at least [0007] The vehicle, which as a rule is in itself intact, here receives an FW or otherwise SW update in order to expand the functional scope or to remove errors…), it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that allowing for over the air software updates on a vehicle’s computer system as claimed, would be beneficial to expand the functional scope and remove errors.
As per claim 8, Cerna teaches a method for evaluating robustness of vehicle diagnostics and monitoring, the method comprising: (see at least [Abstract] The invention relates to a method for assessing the robustness of at least one diagnostic function, in particular for on-board diagnostics in a vehicle.)
accessing diagnostic event data of a vehicle system; (See at least [Claim 1] A method for assessing the robustness of at least one diagnostic function, in particular for on-board diagnostics in a vehicle… and see [Description Par. 13] By developing robustness metrics resulting from empirical measurement data, it is possible to identify critical areas.)
determining… a first robustness quotient (RQ) variable based on a set of maximum debounce levels included in the diagnostic event data and a failure threshold; (see at least [Description Par. 22-23] The robustness index Rz is calculated as follows: From the discretely sampled feature value eQ of a monitored feature at the position n, the difference to the corresponding error threshold value gQpos or gQneg is calculated, which is designated here as the raw gap r0. This raw distance r0 is advantageously limited downwards by 0 with rmax_Pos and rmax_neg, respectively, which results in the values η. The distance rmax pos or rmax_neg from a defined error threshold value gQp0s or gQneg is calculated from the difference between the error threshold value gQp0s or gQneg and the normal value eQ0, which occurs in the ideal case… The robustness index Rz is now the sum of the values η between the currently considered measurement row position n and the end of the debounce time n + N0, with the rebound time N0, and is standardized with the maximum area resulting from the product of maximum distance rmax and debounce time N0.)
an external robustness evaluation; (see at least [Description Final Paragraph] By using robustness measures, it is possible to automatically optimize the reliability of diagnostic functions and quantify them from error entry or debounce function. These robustness codes Rz and RD can be used for the following problems: For the optimization of labels, such as switch-on conditions, duration of complete error debouncing, etc..: By means of statistical experimental design, different influencing parameters can be optimized taking into account predetermined robustness parameters in the context of the application of diagnostic functions. • For identification and targeted investigation of critical operating conditions and driving maneuvers. These can easily be found in measurements by low values of the robustness index. • Based on statistical design of experiments (DoE) and offline optimization or HIL (Hardware in the Loop) / MIL (Model in the Loop) coupling, the tradeoff between robustness and performance (IUPR - In UsePerformance Ratio) can be determined using the calculated robustness metrics, for example, by maximizing robustness in compliance with the legal IUPR and the running of the diagnostic in the demo cycle. The diagnostic error thresholds are usually given due to the legally required sensitivity of the OBD (On Board Diagnostic) for faulty systems. Adjustment parameters for optimization of robustness and IUPR are therefore generally release conditions E and rebound times.)
Cerna discloses receiving, via a communication interface, an update to the failure threshold based on the external robustness evaluation; (see at least [Description Final Paragraph] By using robustness measures, it is possible to automatically optimize the reliability of diagnostic functions and quantify them from error entry or debounce function. These robustness codes Rz and RD can be used for the following problems: For the optimization of labels, such as switch-on conditions, duration of complete error debouncing, etc.: By means of statistical experimental design, different influencing parameters can be optimized taking into account predetermined robustness parameters in the context of the application of diagnostic functions. • For identification and targeted investigation of critical operating conditions and driving maneuvers. These can easily be found in measurements by low values of the robustness index. • Based on statistical design of experiments (DoE) and offline optimization or HIL (Hardware in the Loop) / MIL (Model in the Loop) coupling, the tradeoff between robustness and performance (IUPR - In UsePerformance Ratio) can be determined using the calculated robustness metrics, for example, by maximizing robustness in compliance with the legal IUPR and the running of the diagnostic in the demo cycle. The diagnostic error thresholds are usually given due to the legally required sensitivity of the OBD (On Board Diagnostic) for faulty systems. Adjustment parameters for optimization of robustness and IUPR are therefore generally release conditions E and rebound times.) Cerna discloses automatically optimizing the reliability of diagnostic functions, which would include an update to the failure threshold, however, Cerna does not explicitly use the language an update to the failure threshold. 
In the interest of clarity, Haas teaches receiving, via a communication interface, an update to the failure threshold (see at least [0015] The portion of the second data which is transferred from the monitoring unit to the function unit (for example, questions) is advantageously the same data which are transferred as the portion of the first data from the monitoring unit to the function unit, and the monitoring unit is informed by the function unit, before, together with, or after the portion of the second data, which is transferred from the function unit to the monitoring unit (for example, answers), that it is an exchange of second data, in order to adjust the threshold value accordingly, or the function unit adjusts the threshold value via the data connection itself… and see [0022] The threshold value may preferably only be increased in the event of intentionally incorrectly transmitted data and reduced in the event of correctly sent data, independently of the error counter change.)
From the rationale of Haas (see at least [0013] The threshold value may be changed in particular by the function unit and/or by the monitoring unit. The function unit may preferably change or specify the threshold value in the monitoring unit within a predefined framework, (for example, to the value 3, 4, 5). For this purpose, error counter and threshold value, which are each stored in particular in the monitoring unit, may be read out in particular by the function unit, in particular via an SPI or MSC connection.) it would have been obvious to one of ordinary skill in the art before the effective filing date of instant application, that sensor diagnostic units particularly store threshold values and that threshold value may be changed in particular by the function unit and/or by the monitoring unit for the purpose of improved diagnostic analysis.
Cerna does not explicitly teach determining, with an electronic processor; storing, in memory, the first RQ variable as a first data entry in a RQ data log at an end of the first operation cycle; transmitting the RQ data log; receiving, via a communication interface, an update; and updating, with the electronic processor.
However Zymeri teaches determining, with an electronic processor; (see at least [0006] The present invention provides a method for the robust updating of firmware of a vehicle via an air interface, a corresponding device, a corresponding computer program, and a corresponding storage medium.) storing, in memory, the first RQ variable as a first data entry in a RQ data log at an end of the first operation cycle; (see at least [0052] Connection module 31 here includes an autonomous interaction with backend 20 and a recognition and evaluation of the last known vehicle states, as well as an autonomous execution of a requested download or upload and a robust handling of a connection via air interface 29. Data management module 32 includes an autonomous Storage and granting of access, as well as a reserving and releasing of storage space as a function of coordination layer 33) transmitting the RQ data log; receiving, via a communication interface, an update; (see at least [0022] The technical data handling on the part of backend 20 is separated in a vehicle content management unit 28 that links the various versions and variants of data states to vehicle 10. Also separated is the update logic unit including campaign management, implemented both as vehicle update server 24 in backend 20 and as vehicle update client 14 in vehicle 10… and see [0031] Vehicle content management unit 28 is responsible, at backend 20, for mapping the content, compressing it for transmission if necessary, and packeting it for use regarding Software updates. The management unit receives the data and content from data management unit 27, and this unit stores the data and content in a uniform manner.) and updating, with the electronic processor (see at least [0006]).
From the rationale of Zymeri (see at least [0007] An advantage of an example embodiment of the present invention lies in the increasing of the robustness of an over-the-air update of software (FW) and in particular firmware (FW), so that problems are avoided in practical use for the original equipment manufacturer (OEM) and end customers… The vehicle, which as a rule is in itself intact, here receives an FW or otherwise SW update in order to expand the functional scope or to remove errors), it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that performing the method of Cerna on a generic computer system as claimed would be beneficial to increase accuracy of data, and that allowing for over the air software updates on a vehicle’s computer system as claimed, would be beneficial to expand the functional scope of the method and remove errors for end users.
As per claim 9, Cerna teaches further comprising: prior to transmitting the RQ data log for the external robustness evaluation, accessing subsequent diagnostic data of the vehicle system, (see at least [Claim 1] A method for assessing the robustness of at least one diagnostic function, in particular for on-board diagnostics in a vehicle… and see [Description Par. 13] By developing robustness metrics resulting from empirical measurement data, it is possible to identify critical areas.)
Cerna does not explicitly teach determining a second RQ variable, and storing the second RQ variable as a second data entry in the RQ data log at an end of the second operation cycle.
However, Zymeri teaches (see at lease [0040] Content management unit 18 is responsible for persistently storing all kinds of content within vehicle 10. It acts as a network-attached storage unit (NAS) of vehicle 10, including the capability of loading the data from a Web source. Multiple instances of a content storage unit 17 can exist within vehicle 10, and are managed by content management unit 18. Content management unit 18 takes care of storage, depacketing, and combining of data, and can be used for every kind of application within vehicle 10.)
From the teachings of Zymeri (see at least [0040] Content management unit 18 is responsible for persistently storing all kinds of content within vehicle… Content management unit 18 takes care of storage, depacketing, and combining of data, and can be used for every kind of application within vehicle 10) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that storing multiple data streams and likewise RQ variables would be advantageous for the ability to monitor multiple sensors in a vehicle system.
As per claim 10, Cerna teaches detecting, with a diagnostic monitor of the vehicle system, a set of diagnostic events of the vehicle system; (see at least [Abstract] The invention relates to a method for assessing the robustness of at least one diagnostic function, in particular for on-board diagnostics in a vehicle.) debouncing, with a debounce function, the set of diagnostic events; (see at least [Description Final Paragraph] By using robustness measures, it is possible to automatically optimize the reliability of diagnostic functions and quantify them from error entry or debounce function.)
and generating the diagnostic event data for the vehicle system based on the debouncing. (see at least [Description Final Paragraph] and see [Description Par. 23] The robustness index Rz is now the sum of the values η between the currently considered measurement row position n and the end of the debounce time n + N0, with the rebound time N0, and is standardized with the maximum area resulting from the product of maximum distance rmax and debounce time N0.)
As per claim 11, Cerna teaches wherein debouncing the set of diagnostic events includes debouncing the set of diagnostic events using at least one selected from a group consisting of a time-based debounce function and a counter-based debounce function. (see at least [Description Par. 7-8] A very common type of debouncing is the criterion that an error threshold must be continuous for a certain time. One known method of assessing the robustness of a diagnostic function is based on analysis of the maximum duration of continuously exceeding a defined threshold within a measurement. The absolute frequencies of time periods with error debounce, ie periods in which the values of a monitored feature were consistently above a defined threshold, were analyzed… Another popular criterion is that a counter reading must reach a defined value, wherein the counter is incremented when the threshold value is exceeded and decremented when the threshold value is undershot. A convenient method for robustness analysis of this implementation is the consideration of the distribution of the highest and lowest counter readings of the anti-counter.
As per claim 15, Cerna teaches a non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising: (see at least [Description Par. 2] The software in the engine control unit of a vehicle includes not only functions for controlling and controlling in-engine processes, but also numerous diagnostic functions for monitoring various systems and components… and see [Description Par. 13] By developing robustness metrics resulting from empirical measurement data, it is possible to identify critical areas. The robustness of the diagnostic function can be evaluated on the basis of the robustness index, where a robustness parameter with the value one stands for maximum robustness and a robustness parameter with the value zero for minimum ruggedness or fault detection has occurred.)
accessing diagnostic event data of the vehicle system; (see at least [claim 1] A method for assessing the robustness of at least one diagnostic function, in particular for on-board diagnostics in a vehicle… and see [Description Par. 13] By developing robustness metrics resulting from empirical measurement data, it is possible to identify critical areas.
determining a robustness quotient (RQ) variable, the RQ variable based on a set of maximum debounce levels included in the diagnostic event data and a failure threshold; (see at least [Description Par. 22-23] The robustness index Rz is calculated as follows: From the discretely sampled feature value eQ of a monitored feature at the position n, the difference to the corresponding error threshold value gQpos or gQneg is calculated, which is designated here as the raw gap r0. This raw distance r0 is advantageously limited downwards by 0 with rmax_Pos and rmax_neg, respectively, which results in the values η. The distance rmax pos or rmax_neg from a defined error threshold value gQp0s or gQneg is calculated from the difference between the error threshold value gQp0s or gQneg and the normal value eQ0, which occurs in the ideal case… The robustness index Rz is now the sum of the values η between the currently considered measurement row position n and the end of the debounce time n + N0, with the rebound time N0, and is standardized with the maximum area resulting from the product of maximum distance rmax and debounce time N0.)
external robustness evaluation; (see at least [Description Final Paragraph] By using robustness measures, it is possible to automatically optimize the reliability of diagnostic functions and quantify them from error entry or debounce function. These robustness codes Rz and RD can be used for the following problems: For the optimization of labels, such as switch-on conditions, duration of complete error debouncing, etc.: By means of statistical experimental design, different influencing parameters can be optimized taking into account predetermined robustness parameters in the context of the application of diagnostic functions. • For identification and targeted investigation of critical operating conditions and driving maneuvers. These can easily be found in measurements by low values of the robustness index. • Based on statistical design of experiments (DoE) and offline optimization or HIL (Hardware in the Loop) / MIL (Model in the Loop) coupling, the tradeoff between robustness and performance (IUPR - In UsePerformance Ratio) can be determined using the calculated robustness metrics, for example, by maximizing robustness in compliance with the legal IUPR and the running of the diagnostic in the demo cycle. The diagnostic error thresholds are usually given due to the legally required sensitivity of the OBD (On Board Diagnostic) for faulty systems. Adjustment parameters for optimization of robustness and IUPR are therefore generally release conditions E and rebound times.)
Cerna discloses and updating the failure threshold based on the update. (see at least [Description Final Paragraph] By using robustness measures, it is possible to automatically optimize the reliability of diagnostic functions and quantify them from error entry or debounce function. These robustness codes Rz and RD can be used for the following problems: For the optimization of labels, such as switch-on conditions, duration of complete error debouncing, etc.: By means of statistical experimental design, different influencing parameters can be optimized taking into account predetermined robustness parameters in the context of the application of diagnostic functions. • For identification and targeted investigation of critical operating conditions and driving maneuvers. These can easily be found in measurements by low values of the robustness index. • Based on statistical design of experiments (DoE) and offline optimization or HIL (Hardware in the Loop) / MIL (Model in the Loop) coupling, the tradeoff between robustness and performance (IUPR - In UsePerformance Ratio) can be determined using the calculated robustness metrics, for example, by maximizing robustness in compliance with the legal IUPR and the running of the diagnostic in the demo cycle. The diagnostic error thresholds are usually given due to the legally required sensitivity of the OBD (On Board Diagnostic) for faulty systems. Adjustment parameters for optimization of robustness and IUPR are therefore generally release conditions E and rebound times.) Cerna discloses automatically optimizing the reliability of diagnostic functions, which would include an update to the failure threshold, however, Cerna does not explicitly use the language an update to the failure threshold. 
In the interest of clarity Haas teaches receiving an update to the failure threshold based on the external robustness evaluation; (see at least [0015] The portion of the second data which is transferred from the monitoring unit to the function unit (for example, questions) is advantageously the same data which are transferred as the portion of the first data from the monitoring unit to the function unit, and the monitoring unit is informed by the function unit, before, together with, or after the portion of the second data, which is transferred from the function unit to the monitoring unit (for example, answers), that it is an exchange of second data, in order to adjust the threshold value accordingly, or the function unit adjusts the threshold value via the data connection itself… and see [0022] The threshold value may preferably only be increased in the event of intentionally incorrectly transmitted data and reduced in the event of correctly sent data, independently of the error counter change.)
From the rationale of Haas (see at least [0013] The threshold value may be changed in particular by the function unit and/or by the monitoring unit. The function unit may preferably change or specify the threshold value in the monitoring unit within a predefined framework, (for example, to the value 3, 4, 5). For this purpose, error counter and threshold value, which are each stored in particular in the monitoring unit, may be read out in particular by the function unit, in particular via an SPI or MSC connection.) it would have been obvious to one of ordinary skill in the art before the effective filing date of instant application, that sensor diagnostic units particularly store threshold values and that threshold value may be changed in particular by the function unit and/or by the monitoring unit for the purpose of improved diagnostic analysis.
Cerna does not explicitly teach storing the RQ variable as RQ data at an end of the current operation cycle; and transmitting the RQ data.
However, Zymeri teaches storing the RQ variable as RQ data at an end of the current operation cycle; (see at least [0052] Connection module 31 here includes an autonomous interaction with backend 20 and a recognition and evaluation of the last known vehicle states, as well as an autonomous execution of a requested download or upload and a robust handling of a connection via air interface 29. Data management module 32 includes an autonomous Storage and granting of access, as well as a reserving and releasing of storage space as a function of coordination layer 33.); transmitting the RQ data; (see at least [0022] The technical data handling on the part of backend 20 is separated in a vehicle content management unit 28 that links the various versions and variants of data states to vehicle 10. Also separated is the update logic unit including campaign management, implemented both as vehicle update server 24 in backend 20 and as vehicle update client 14 in vehicle 10.); receiving an update; (see at least [0031] Vehicle content management unit 28 is responsible, at backend 20, for mapping the content, compressing it for transmission if necessary, and packeting it for use regarding Software updates. The management unit receives the data and content from data management unit 27, and this unit stores the data and content in a uniform manner.)
From the rationale of Zymeri (see at least [0007] An advantage of an example embodiment of the present invention lies in the increasing of the robustness of an over-the-air update of software (FW) and in particular firmware (FW), so that problems are avoided in practical use for the original equipment manufacturer (OEM) and end customers… The vehicle, which as a rule is in itself intact, here receives an FW or otherwise SW update in order to expand the functional scope or to remove errors), it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that performing the method of Cerna on a generic computer system as claimed would be beneficial to increase accuracy of data, and that allowing for over the air software updates on a vehicle’s computer system as claimed, would be beneficial to expand the functional scope of the method and remove errors for end users.
As per claim 16, Cerna teaches further comprising: detecting, with at least one diagnostic monitor, a set of diagnostic events of the vehicle system; (see at least [Abstract] The invention relates to a method for assessing the robustness of at least one diagnostic function, in particular for on-board diagnostics in a vehicle.) debouncing, with a debounce function, the set of diagnostic events; (see at least [Description Final Paragraph] By using robustness measures, it is possible to automatically optimize the reliability of diagnostic functions and quantify them from error entry or debounce function.)
and generating the diagnostic event data based on the debouncing. (see at least [Description Final Paragraph] and see [Description Par. 23] The robustness index Rz is now the sum of the values η between the currently considered measurement row position n and the end of the debounce time n + N0, with the rebound time N0, and is standardized with the maximum area resulting from the product of maximum distance rmax and debounce time N0.)
As per claim 17, Cerna teaches wherein debouncing the set of diagnostic events includes debouncing the set of diagnostic events using at least one selected from a group consisting of a time-based debounce function and a counter-based debounce function. (see at least [Description Par. 7-8] A very common type of debouncing is the criterion that an error threshold must be continuous for a certain time. One known method of assessing the robustness of a diagnostic function is based on analysis of the maximum duration of continuously exceeding a defined threshold within a measurement. The absolute frequencies of time periods with error debounce, ie periods in which the values of a monitored feature were consistently above a defined threshold, were analyzed… Another popular criterion is that a counter reading must reach a defined value, wherein the counter is incremented when the threshold value is exceeded and decremented when the threshold value is undershot. A convenient method for robustness analysis of this implementation is the consideration of the distribution of the highest and lowest counter readings of the anti-counter.
As per claim 18, Cerna teaches wherein generating the diagnostic event data of the vehicle system includes generating diagnostic event data including, (see at least [Claim 1] A method for assessing the robustness of at least one diagnostic function, in particular for on-board diagnostics in a vehicle…)
the set of diagnostic events detected by at least one diagnostic monitor of the vehicle system; (see at least [Claim 1] A method for assessing the robustness of at least one diagnostic function, in particular for on-board diagnostics in a vehicle… and see [Description Par. 13] By developing robustness metrics resulting from empirical measurement data, it is possible to identify critical areas.)
a debounce level for each diagnostic event included in the set of diagnostic events, and; (see at least [Description Final Paragraph] By using robustness measures, it is possible to automatically optimize the reliability of diagnostic functions and quantify them from error entry or debounce function.)
a fault status for each diagnostic event included in the set of diagnostic events. (see at least [Description Par. 13] The robustness of the diagnostic function can be evaluated on the basis of the robustness index, where a robustness parameter with the value one stands for maximum robustness and a robustness parameter with the value zero for minimum ruggedness or fault detection has occurred.)
Claim(s) 4-5, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT 514969 “Cerna” in view of US 20170123784 “Zymeri” and 20180321669 “Haas” and further in view of US 20160003710 “Qiao”.
As per claim 4, Cerna does not explicitly teach wherein the RQ variable is an average of each maximum debounce level included in the set of maximum debounce level divided by the failure threshold.
However, Qiao teaches wherein the RQ variable is an average of each maximum debounce level included in the set of maximum debounce level divided by the failure threshold. (see at least [0052-0053] Thus, the ECU 14, or other controller may be configured to determine a plurality of imbalance ratios over the predetermined test window, each imbalance ratio being a maximum oxygen sensor filtered voltage divided by an air-fuel ratio imbalance detection threshold for a single engine cycle of the plurality of engine cycles over the predetermined test window. The ECU 14 may be further configured to calculate an accumulated imbalance ratio, the accumulated imbalance ratio including the sum of the plurality of imbalance ratios over the number of engine cycles in the predetermined test window (e.g., the number of samples collected in the test window). The ECU 14 may be configured to calculate a mean cylinder imbalance ratio, the mean cylinder imbalance ratio being the accumulated imbalance ratio divided by the predetermined test window.) Qiao’s a maximum oxygen sensor filtered voltage divided by an air-fuel ratio imbalance detection threshold for a single engine cycle of the plurality of engine cycles over the predetermined test window equates to a maximum debounce level in a vehicle fault detection system; Qiao’s a mean cylinder imbalance ratio, the mean cylinder imbalance ratio being the accumulated imbalance ratio divided by the predetermined test window equates to an average of each maximum debounce level included in the set of maximum debounce levels; and Qiao’s lean imbalance emission threshold equates to the failure threshold.
From the teachings of Qiao (see at least [0052] The ECU 14 may then be configured to report a rich imbalance fault detection status if the mean cylinder imbalance ratio exceeds a rich imbalance emission threshold, the ECU 14 being configured to report a lean imbalance fault detection status if the mean cylinder imbalance ratio exceeds a lean imbalance emission threshold.) it would have been obvious to one of ordinary skill in the art before the effective filing date of instant application, that determining sensor robustness using an average maximum debounce level (mean cylinder imbalance ratio) divided by a failure threshold (exceeding a lean imbalance emission threshold), would be advantageous for the purpose of enabling simplified analysis using debounce (see at least [0053]).
As per claim 5, Cerna does not explicitly teach wherein the RQ variable is a maximum of each maximum debounce level included in the set of maximum debounce level divided by the failure threshold.
However, Qiao teaches wherein the RQ variable is a maximum of each maximum debounce level included in the set of maximum debounce level divided by the failure threshold as under specific parameters, a maximum of each maximum debounce level is the same value as an average of each maximum debounce level (see at least [0052-0053]).
From the teachings of Qiao (see at least [0052] The ECU 14 may then be configured to report a rich imbalance fault detection status if the mean cylinder imbalance ratio exceeds a rich imbalance emission threshold, the ECU 14 being configured to report a lean imbalance fault detection status if the mean cylinder imbalance ratio exceeds a lean imbalance emission threshold.) it would have been obvious to one of ordinary skill in the art before the effective filing date of instant application, that determining sensor robustness using an average maximum debounce level (mean cylinder imbalance ratio) divided by a failure threshold (exceeding a lean imbalance emission threshold), would be advantageous for the purpose of enabling simplified analysis using debounce (see at least [0053]).
As per claim 12, Cerna does not explicitly teach wherein determining the first RQ variable includes averaging quotients for each maximum debounce level included in the set of maximum debounce level divided by the failure threshold.
However, Qiao teaches wherein determining the first RQ variable includes averaging quotients for each maximum debounce level included in the set of maximum debounce level divided by the failure threshold. (see at least [0052-0053] Thus, the ECU 14, or other controller may be configured to determine a plurality of imbalance ratios over the predetermined test window, each imbalance ratio being a maximum oxygen sensor filtered voltage divided by an air-fuel ratio imbalance detection threshold for a single engine cycle of the plurality of engine cycles over the predetermined test window. The ECU 14 may be further configured to calculate an accumulated imbalance ratio, the accumulated imbalance ratio including the sum of the plurality of imbalance ratios over the number of engine cycles in the predetermined test window (e.g., the number of samples collected in the test window). The ECU 14 may be configured to calculate a mean cylinder imbalance ratio, the mean cylinder imbalance ratio being the accumulated imbalance ratio divided by the predetermined test window.) Qiao’s a maximum oxygen sensor filtered voltage divided by an air-fuel ratio imbalance detection threshold for a single engine cycle of the plurality of engine cycles over the predetermined test window equates to a maximum debounce level in a vehicle fault detection system; Qiao’s a mean cylinder imbalance ratio, the mean cylinder imbalance ratio being the accumulated imbalance ratio divided by the predetermined test window equates to averaging quotients for each maximum debounce level included in the set of maximum debounce levels; and Qiao’s lean imbalance emission threshold equates to the failure threshold.
From the teachings of Qiao (see at least [0052] The ECU 14 may then be configured to report a rich imbalance fault detection status if the mean cylinder imbalance ratio exceeds a rich imbalance emission threshold, the ECU 14 being configured to report a lean imbalance fault detection status if the mean cylinder imbalance ratio exceeds a lean imbalance emission threshold.) it would have been obvious to one of ordinary skill in the art before the effective filing date of instant application, that determining sensor robustness using an average maximum debounce level (mean cylinder imbalance ratio) divided by a failure threshold (exceeding a lean imbalance emission threshold), would be advantageous for the purpose of enabling simplified analysis using debounce (see at least [0053]).
As per claim 13, Cerna does not explicitly teach wherein determining the first RQ variable includes determining a maximum from quotients for each maximum debounce level included in the set of maximum debounce level divided by the failure threshold.
However, Qiao teaches wherein determining the first RQ variable includes determining a maximum from quotients for each maximum debounce level included in the set of maximum debounce level divided by the failure threshold under specific circumstances, namely on a single engine cycle, in which case a maximum from quotients for each maximum debounce level is the same value as averaging quotients for each maximum debounce level (see at least [0052-0053]).
From the teachings of Qiao (see at least [0052] The ECU 14 may then be configured to report a rich imbalance fault detection status if the mean cylinder imbalance ratio exceeds a rich imbalance emission threshold, the ECU 14 being configured to report a lean imbalance fault detection status if the mean cylinder imbalance ratio exceeds a lean imbalance emission threshold.) it would have been obvious to one of ordinary skill in the art before the effective filing date of instant application, that determining sensor robustness using an average maximum debounce level (mean cylinder imbalance ratio) divided by a failure threshold (exceeding a lean imbalance emission threshold), would be advantageous for the purpose of enabling simplified analysis using debounce (see at least [0053]).
As per claim 19, Cerna does not explicitly teach wherein determining the first RQ variable includes averaging quotients for each maximum debounce level included in the set of maximum debounce level divided by the failure threshold.
However, Qiao teaches wherein determining the first RQ variable includes averaging quotients for each maximum debounce level included in the set of maximum debounce level divided by the failure threshold. (see at least [0052-0053] Thus, the ECU 14, or other controller may be configured to determine a plurality of imbalance ratios over the predetermined test window, each imbalance ratio being a maximum oxygen sensor filtered voltage divided by an air-fuel ratio imbalance detection threshold for a single engine cycle of the plurality of engine cycles over the predetermined test window. The ECU 14 may be further configured to calculate an accumulated imbalance ratio, the accumulated imbalance ratio including the sum of the plurality of imbalance ratios over the number of engine cycles in the predetermined test window (e.g., the number of samples collected in the test window). The ECU 14 may be configured to calculate a mean cylinder imbalance ratio, the mean cylinder imbalance ratio being the accumulated imbalance ratio divided by the predetermined test window.) Qiao’s a maximum oxygen sensor filtered voltage divided by an air-fuel ratio imbalance detection threshold for a single engine cycle of the plurality of engine cycles over the predetermined test window equates to a maximum debounce level in a vehicle fault detection system; Qiao’s a mean cylinder imbalance ratio, the mean cylinder imbalance ratio being the accumulated imbalance ratio divided by the predetermined test window equates to averaging quotients for each maximum debounce level included in the set of maximum debounce levels; and Qiao’s lean imbalance emission threshold equates to the failure threshold.
From the teachings of Qiao (see at least [0052] The ECU 14 may then be configured to report a rich imbalance fault detection status if the mean cylinder imbalance ratio exceeds a rich imbalance emission threshold, the ECU 14 being configured to report a lean imbalance fault detection status if the mean cylinder imbalance ratio exceeds a lean imbalance emission threshold.) it would have been obvious to one of ordinary skill in the art before the effective filing date of instant application, that determining sensor robustness using an average maximum debounce level (mean cylinder imbalance ratio) divided by a failure threshold (exceeding a lean imbalance emission threshold), would be advantageous for the purpose of enabling simplified analysis using debounce (see at least [0053]).
As per claim 20, Cerna does not explicitly teach wherein determining the first RQ variable includes determining a maximum from quotients for each maximum debounce level included in the set of maximum debounce level divided by the failure threshold.
However, Qiao teaches wherein determining the first RQ variable includes determining a maximum from quotients for each maximum debounce level included in the set of maximum debounce level divided by the failure threshold under specific circumstances, namely on a single engine cycle, in which case a maximum from quotients for each maximum debounce level is the same value as averaging quotients for each maximum debounce level (see at least [0052-0053]).
From the teachings of Qiao (see at least [0052] The ECU 14 may then be configured to report a rich imbalance fault detection status if the mean cylinder imbalance ratio exceeds a rich imbalance emission threshold, the ECU 14 being configured to report a lean imbalance fault detection status if the mean cylinder imbalance ratio exceeds a lean imbalance emission threshold.) it would have been obvious to one of ordinary skill in the art before the effective filing date of instant application, that determining sensor robustness using an average maximum debounce level  (mean cylinder imbalance ratio) divided by a failure threshold (exceeding a lean imbalance emission threshold), would be advantageous for the purpose of enabling simplified analysis using debounce (see at least [0053]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over AT 514969 “Cerna” in view of US 20170123784 “Zymeri” and 20180321669 “Haas” and further in view of US 20020150050 “Nathanson”.
As per claim 14, Cerna does not explicitly teach wherein storing the first RQ variable as the first data entry in the RQ data log at an end of the first operation cycle includes storing the first RQ variable as a first data entry including three bytes of data, wherein an identifier of a diagnostic monitor associated with the diagnostic event data is represented by two bytes of the three bytes of data and the first RQ variable is represented by one byte of the three bytes of data.
However, Nathanson teaches wherein storing the first RQ variable as the first data entry in the RQ data log at an end of the first operation cycle includes storing the first RQ variable as a first data entry including three bytes of data, wherein an identifier of a diagnostic monitor associated with the diagnostic event data is represented by two bytes of the three bytes of data and the first RQ variable is represented by one byte of the three bytes of data. (see at least [0021, 0067, 0083, and Fig. 8] packaging the data in a protocol data unit having a protocol data unit payload, the payload including a plurality of VARIABLE BINDING fields, each VARIABLE BINDING field having an OBJECT IDENTIFIER field of two bytes, a VALUE TYPE field of one byte and a VARIABLE BINDING value of a size according to the VALUE TYPE field.)
From the rationale of Nathanson (see at least [0010-0011] It is therefore an object of the present invention to provide an improved platform for vehicular telemetry. It is a further object of the present invention to provide an improved vehicular telemetry system which is relatively inexpensive, yet capable of exchanging a range of useful data through a data communications system between a vehicle and a fixed location.) It would have been obvious to one of ordinary skill in the art before the effective filing date of instant application, that storing diagnostic information in an easily transmittable and well-known way, such as a 3-byte data entry with a 2-byte diagnostic monitor (OBJECT IDENTIFIER field of two bytes) and a 1-byte first RQ variable (VALUE TYPE field of one byte) would be advantageous for improved vehicular telemetry data communication/transmission.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. Applicants should take note of the prior art in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T CHAPPELL whose telephone number is (571)272-3570. The examiner can normally be reached Monday-Friday: 8:00 - 5:00 Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angelina Shudy can be reached on (571) 272-6757. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB TODD CHAPPELL/Examiner, Art Unit 4187                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668